          Case 4:20-cv-05640-YGR Document 462 Filed 04/19/21 Page 1 of 3


 1   Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE &
     REATH LLP
 3
     Four Embarcadero Center
 4   San Francisco, California 94111
     Telephone: (415) 591-7500
 5   Facsimile: (415) 591-7510
 6   Christine A. Varney (pro hac vice)
     cvarney@cravath.com
 7   Katherine B. Forrest (pro hac vice)
 8   kforrest@cravath.com
     Gary A. Bornstein (pro hac vice)
 9   gbornstein@cravath.com
     Yonatan Even (pro hac vice)
10   yeven@cravath.com
     Lauren A. Moskowitz (pro hac vice)
11
     lmoskowitz@cravath.com
12   M. Brent Byars (pro hac vice)
     mbyars@cravath.com
13   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
14   New York, New York 10019
     Telephone: (212) 474-1000
15
     Facsimile: (212) 474-3700
16
     Attorneys for Plaintiff and Counter-
17   Defendant Epic Games, Inc.

18
                                   UNITED STATES DISTRICT COURT
19
                                NORTHERN DISTRICT OF CALIFORNIA
20
                                            OAKLAND DIVISION
21
     EPIC GAMES, INC.,                                      CASE NO. 4:20-cv-05640-YGR-TSH
22
                     Plaintiff and Counter-Defendant,       PLAINTIFF AND COUNTER-
23                                                          DEFENDANT EPIC GAMES, INC.’S
                           v.
                                                            RESPONSE TO UNOPPOSED
24
     APPLE INC.,                                            ADMINISTRATIVE MOTION OF THE
25                                                          REPORTERS COMMITTEE FOR
                      Defendant and Counterclaimant.        FREEDOM OF THE PRESS AND 18
26                                                          MEDIA ORGANIZATIONS FOR TRIAL
                                                            ACCESS
27

28                                                          Judge: Hon. Yvonne Gonzalez Rogers


      EPIC’S RESPONSE TO PRESS AND                      1           Case No. 4:20-cv-05640-YGR-TSH
      MEDIA ORGANIZATIONS’ MOTION
      FOR TRIAL ACCESS
          Case 4:20-cv-05640-YGR Document 462 Filed 04/19/21 Page 2 of 3


 1          Pursuant to Civil Local Rule 7-11(b), Plaintiff and Counter-Defendant Epic Games, Inc.

 2   (“Epic”) submits this response to the administrative motion filed on April 16, 2021 (ECF No. 457) by

 3   the Reporters Committee for Freedom of the Press, The Associated Press, The Atlantic Monthly Group

 4   LLC, Bloomberg L.P., The Center for Investigative Reporting (d/b/a Reveal), Dow Jones & Company,

 5   Inc., The E.W. Scripps Company, Gannett Co., Inc., The Information, KPIX-TV, MLex, National

 6   Journal Group LLC, National Press Club Journalism Institute, The National Press Club, The New York

 7   Times Company, POLITICO LLC, The Seattle Times Company, TEGNA Inc., and Vox Media, LLC

 8   (collectively, the “Media Coalition”).

 9          Epic takes no position on the Media Coalition’s motion. However, to the extent the Court

10   designates a seat in the courtroom for a pre-authorized pool reporter, Epic respectfully requests that the

11   Court not reduce the number of seats available to the parties.

12          With respect to the Court’s order regarding the Media Coalition’s motion (ECF No. 457), Epic

13   respectfully refers the Court to the joint recommendation filed by Epic and Apple Inc. (ECF No. 459).

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      EPIC’S RESPONSE TO PRESS AND                       2             Case No. 4:20-cv-05640-YGR-TSH
      MEDIA ORGANIZATIONS’ MOTION
      FOR TRIAL ACCESS
         Case 4:20-cv-05640-YGR Document 462 Filed 04/19/21 Page 3 of 3


 1   DATED: April 19, 2021             By     /s/ Katherine B. Forrest

 2
                                       FAEGRE DRINKER BIDDLE & REATH LLP
 3                                     Paul J. Riehle (SBN 115199)
                                       paul.riehle@faegredrinker.com
 4

 5                                     Four Embarcadero Center
                                       San Francisco, California 94111
 6                                     Telephone: (415) 591-7500
                                       Facsimile: (415) 591-7510
 7
                                       CRAVATH, SWAINE & MOORE LLP
 8
                                       Christine A. Varney (pro hac vice)
 9                                     cvarney@cravath.com
                                       Katherine B. Forrest (pro hac vice)
10                                     kforrest@cravath.com
                                       Gary A. Bornstein (pro hac vice)
11                                     gbornstein@cravath.com
12                                     Yonatan Even (pro hac vice)
                                       yeven@cravath.com
13                                     Lauren A. Moskowitz (pro hac vice)
                                       lmoskowitz@cravath.com
14                                     M. Brent Byars (pro hac vice)
                                       mbyars@cravath.com
15

16                                     825 Eighth Avenue
                                       New York, New York 10019
17                                     Telephone: (212) 474-1000
                                       Facsimile: (212) 474-3700
18
                                       Attorneys for Plaintiff and Counter-Defendant Epic
19                                     Games, Inc.
20

21

22

23

24

25

26

27

28


      EPIC’S RESPONSE TO PRESS AND           3            Case No. 4:20-cv-05640-YGR-TSH
      MEDIA ORGANIZATIONS’ MOTION
      FOR TRIAL ACCESS
